UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7034



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYMOND EDWARD JAMES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CR-85-12)


Submitted:   December 19, 2001            Decided:   January 11, 2002


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Edward James, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Edward James appeals the district court’s order deny-

ing his Fed. R. Crim. P. 35(a) motion.    Our review of the record

discloses this appeal is meritless.    We simply do not agree with

James’ argument that his sentence of life imprisonment, imposed in

1985 upon his conviction for violating 18 U.S.C.A. § 2113(e) (West

2000), is illegal.   Accordingly, we affirm.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2